Exhibit 99.1 100 North Main Street Greeneville, Tennessee 37743 Notice of PENDING Merger September 12, 2011 Dear Green Bankshares, Inc. Shareholder, On September 8, 2011, the Board of Directors of North American Financial Holdings, Inc. (“NAFH”) approved a plan of merger (the “Plan of Merger”) providing for the merger of Green Bankshares, Inc. (“Green Bankshares”) with and into NAFH, with NAFH as the surviving corporation (the “Merger”). The Plan of Merger was approved under Section 48-21-105 of the Tennessee Business Corporation Act, which permits the Merger to occur without the approval of Green Bankshares’ shareholders. The Board of Directors of Green Bankshares has also approved the Merger. If NAFH completes the Merger, Green Bankshares will be merged with and into NAFH, and your shares of Green Bankshares common stock will be converted into shares of Class A common stock of NAFH. For each share of Green Bankshares common stock you hold at the time of the merger, you will receive 0.0915 shares of NAFH Class A common stock, plus cash in lieu of fractional shares. Prior to the consummation of the Merger, you will receive a prospectus describing the NAFH Class A common stock to be issued in the Merger and the Merger itself. You should review those materials carefully when you receive them as they will contain information that is important to you. Neither NAFH nor Green Bankshares is asking you for a proxy and you are requested not to send a proxy. This notice has been mailed to you pursuant to Section 48-21-105(d) of the Tennessee Business Corporation Act. A copy of the Plan of Merger is attached hereto as Exhibit A. You should read Exhibit A in its entirety as it is the primary legal document governing the rights of Green Bankshares’ shareholders in the Merger. Sincerely, R. Eugene Taylor Chairman & Chief Executive Officer Forward-Looking Information Except for historical information contained in this notice, the statements made in this notice constitute “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such statements involve certain risks and uncertainties, including statements regarding the anticipated merger of Green Bankshares and NAFH. Certain factors, including those outside Green Bankshares’ and NAFH’s control, may cause actual results to differ materially from those in the “forward-looking” statements, including economic and other conditions in the markets in which the companies operate; risks associated with the continued listing of Green Bankshares’ securities and future listing of NAFH’s securities; risks associated with acquisitions, competition, seasonality and the other risks discussed in our filings with the U.S. Securities and Exchange Commission (the “SEC”), which discussions are incorporated in this notice by reference. Additional Information and Where to Find It In connection with the pending Merger of NAFH and Green Bankshares, NAFH plans to file with the SEC a registration statement on Form S-4 that will include a prospectus of NAFH relating to the NAFH Class A common stock to be issued in the Merger. NAFH and Green Bankshares also plan to file with the SEC other relevant documents in connection with the pending Merger.
